Citation Nr: 9918265	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for pigmentary 
glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from June 1973 to June 1976, 
from October 1976 to October 1978, and from December 1980 to 
March 1984.  The veteran was honorably discharged. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, denying the benefit sought.  The Board notes 
that this matter was previously before the Board in February 
1999 and has returned following a Remand for a travel Board 
hearing.  That development has been completed and the matter 
is ready for adjudication.

By an August 1998 rating decision, the RO denied service 
connection for Lyme disease and multiple joint disease.  In 
the same rating decision, the RO denied entitlement to non-
service connected pension; Extra-schedular entitlement to 
pension under the provisions of 38 C.F.R. § 3.3321(b)(2).  
The veteran has not filed a notice of disagreement as to 
these claims.  In re Fee Agreement of Cox, 10 Vet. App. 361, 
374 (1997) (Absent a notice of disagreement, a statement of 
the case, and a substantive appeal, the Board has no 
authority to proceed to a decision). 

At the April 1999 travel Board hearing, the veteran raised 
the issue of entitlement to service connection for major 
depression.  Travel Board Transcript, hereinafter TB., at 8-
9, 15-16.  Where review of all documents and any oral 
testimony reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue of the claimant's entitlement to such a benefit or, if 
appropriate, to return the issue to the RO for development 
and adjudication of the issue.  Suttmann v. Brown, 5 Vet. 
App. 127, 132 (1993).  Accordingly, the issue of entitlement 
to service connection for major depression is referred to the 
RO for appropriate action.



FINDINGS OF FACT

1. In May 1984, the RO granted the veteran's claim seeking 
entitlement to service connection for pigmentary glaucoma.

2. In January 1985, the RO proposed to sever service 
connection for pigmentary glaucoma based on a finding that 
the May 1984 rating decision was clearly and unmistakably 
erroneous in granting service connection for pigmentary 
glaucoma.  A notice of disagreement was filed by the 
veteran in January 1985, challenging the propriety of the 
severance of service connection.

3. In a June 1985 rating decision, the RO severed service 
connection for pigmentary glaucoma, and; during that same 
month, the veteran was furnished a Statement of the Case 
relative to the action to sever service connection.  The 
veteran did not perfect his administrative appeal by 
filing a Substantive Appeal.

4. Evidence added to the record since the June 1985 RO 
decision includes treatment records from a private 
physician, the Houston VA Medical Center, hearing 
testimony, and the veteran's personal statements. 

5. This evidence does not bear directly and substantially 
upon the subject matter now under consideration (i.e., 
whether the veteran's currently diagnosed congenital 
pigmentary glaucoma was aggravated during his period of 
active military service), and is not so significant that 
it must be considered to fairly decide the merits of the 
claim.  


CONCLUSION OF LAW

The June 1985 rating decision, which severed service 
connection for pigmentary glaucoma, is final; and the 
evidence received since that rating decision is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104, 3.156 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the United States Court 
of Appeals for the Federal Circuit has held that the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals (hereinafter "the 
Court")) erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Hodge v. West, 155 F.3d 
1356, 1363-64 (Fed.Cir. 1998).  In Colvin, the Court adopted 
the following test with respect to the nature of the evidence 
which would constitute "material" evidence for purposes of 
reopening of a previously denied claim:  "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome of the claim on the merits."  Colvin, at 
174.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a) (1998).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

In May 1984, the RO granted service connection for pigmentary 
glaucoma on the basis that this disability was incurred 
during service.  In December 1984, the RO reviewed the 
propriety of the May 1984 rating decision, and proposed to 
sever service connection on the basis that the evidence 
showed that the onset of the veteran's pigmentary glaucoma 
during service was a natural rate of progression of a 
congenital anomaly.  The veteran provided notice of the 
proposed severance of service connection in January 1985.  38 
C.F.R. § 3.105(a)(d).  In June 1985, the RO determined that 
its May 1984 rating decision was clearly and unmistakably 
erroneous in granting service connection for pigmentary 
glaucoma, and effectuated the action to sever service 
connection.

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  38 C.F.R.
§ 3.105(d).  Pertinent regulation further provides that 
previous determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

In this case, the veteran promptly filed a notice of 
disagreement to the proposed severance in January 1985.  
Following a hearing before the RO in April 1985, the RO held, 
in a June 1985 rating decision, that the veteran's pigmentary 
glaucoma was a congenital or developmental defect and was not 
a disease or injury within the meaning of legislation, and; 
therefore, service connection for that disability was not in 
order.  While a Statement of the Case was mailed to the 
veteran in June 1985, he veteran did not perfect his 
administrative appeal by filing a Substantive Appeal within 
60 days from the date of mailing of the Statement of the 
Case, or within the remainder of the one-year period from the 
date of mailing the January 1984 notification letter.  As a 
result, the May 1984 and June 1985 rating decisions are 
considered final for the purposes of this claim.  38 U.S.C.A. 
§ 7105(a), (d)(3); 38 C.F.R. §§ 20.302(b), 20.1103 (1998); 
Roy v. Brown, 5 Vet. App. 554, 555 (1993) (citing Cuevas v. 
Principi, 4 Vet. App. 542, 546 (1992) ("where claimant did 
not perfect an appeal by timely filing substantive appeal, 
the RO rating decision [is] final").

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

In relevant part, the evidence of record at the time of the 
June 1985 RO decision is summarized as follows: 

Service medical records for the first period of service (June 
1973 to June 1976) reveals that the eyes were evaluated as 
normal in a February 1976 serial examination.  The report of 
visual acuity was not associated with the record.  

Service medical records for the second period of service 
(August 1976 to October 1978) reflect that on enlistment the 
veteran's visual acuity (distant vision) was 20/20 for both 
eyes.  The separation examination dated in October 1978 
reflects that the eyes were evaluated as normal.  Distant 
vision in the right eye was 20/25 and 20/20 in the left eye.  

Service medical records for the third period of service 
(December 1978 to March 1984) reflect that the veteran's 
distant and near visual acuity was 20/20 on a physical 
examination for enlistment in December 1978.  The eyes were 
evaluated as normal generally.  In February 1980, the 
veteran's eyes were evaluated as normal on a serial 
examination.  His visual acuity (distant vision) in the right 
eye was 20/20-2 and 20/20 in the left eye.

In January 1981, the veteran was evaluated for complaints of 
a bite to the eye.  On examination, there was a small amount 
of swelling over the [left] eye with no blurring or sight 
problems.  His visual acuity was 20/20 in the right and left 
eye.  The assessment was insect bite.  Thereafter, in January 
1981, the veteran reported that the left eyelid was worse.  
On examination, there was edema and erythema.  The assessment 
was suspected stoppage of the Meibomian gland and chalazion.  
In February 1981, the veteran was evaluated for increased 
redness of the left upper eyelid that was slightly red and 
swollen on examinations.  The assessment was persistent 
infected bug bite.  Thereafter, the veteran was medicated 
with penicillin and complained of pain below the eye in 
February 1981.

A February 1981 consult reflects that the area where the bite 
occurred had formed a small knot like swelling, and a week 
ago another swelling developed just medial to the other 
swelling on the upper lid that was slightly swollen.  Visual 
acuity in the right eye was 20/25-2 and in the left eye 
20/25-3.  The assessment was chalazion left upper lid in two 
places.  He had surgery to excise the chalazion of the left 
upper eyelid in March 1981.

A May 1981 entry reflects that the veteran had sustained 
recent trauma to the head and that he continued to complain 
of front headache.  A December 1981 service medical record 
entry reflects rule out intracerebral injuries, that the 
veteran was involved in a motor vehicle accident in November 
1981, and that he was discharged to full duty in satisfactory 
condition.  A February 1982 entry reflects that the veteran 
complained of photophobia blurred vision and tingling in the 
right eye for approximately one month.  The examiner noted 
that the veteran's job included a lot of paper work.  The 
distant visual acuity without glasses was 20/40 in both eyes.  
The near visual acuity without glasses was 20/50 in the right 
eye and 20/100 in the left eye.  Photophobia was noted on 
examination and sub conjunctival hemorrhages in the right 
eye.  

A March 1982 entry reflects complaints of blurry vision at a 
distance that was more prominent in the right eye.  On 
examination, visual acuity was 20/20 in both eyes without 
prescription glasses.  Tonometer measurements were 24 mmHg in 
both eyes.  The assessment was accommodative spasm due to 
reading.

In January 1983, the veteran reportedly jumped off the side 
of the USS Sterett.  On recovery from exposure to the 
elements, the veteran complained of headache.  In January 
1984, the veteran complained of blurry vision off and on 
primarily in the left eye.  The visual acuity (distant) in 
the right eye was 20/25 and 20/20 in the left eye.  Visual 
acuity (near) in the right eye was 20/20 and 20/25 in the 
left eye.  The veteran was referred to the optometry clinic.  
A January 1984 optometry clinic examination reveals that the 
veteran complained of gray outs in both eyes the day before, 
that the physical examination was negative, that the slit 
lamp examination revealed heavy KP's, and that the veteran 
was referred to ophthalmology.  A January 1984 ophthalmology 
consult report reflects that the veteran had elevated 
intraocular pressure on routine examination.  The examiner 
noted that the veteran reported that two years earlier he was 
told he had elevated intraocular pressure.  The examiner 
noted that there was no record of this fact.  On examination, 
the corrected vision was 20/20 for both eyes.  The tonometer 
measurements were 24 mmHg and 29 mmHg.  On examination, there 
were heavy Krukenberg Spindles in both eyes, that the 
anterior chamber was clear, that the iris of both eyes 
manifested pigment dusting with small transillumination 
defects in both eyes, and there was a 360 degree lattice in 
both eyes with multiple small pinpoint retinal breaks.  The 
impression was pigmentary glaucoma: no significant cup to 
disk change and diffuse lattice with multiple breaks 
superiorly.  A February 1984 entry reflects tonometer 
measurements of 14 mmHg and 16 mmHg after medicating with 
Timoptic twice daily to both eyes.  The impression was 
pigmentary glaucoma with intraocular pressure well controlled 
on Timoptic or veteran having merely fluctuations in 
intraocular pressure.

A subsequent examination in February 1984 reflects tonometer 
measurements of 22 mmHg and 18 mmHg with Timoptic only to 
left eye.  The impression was good response to Timoptic 
twice-daily left eye, pigmentary glaucoma.  A March 1984 
entry from the ophthalmology clinic reflects tonometer 
measurements of 18 mmHg (right eye) and 20 mmHg (left eye).  
The impression was lattice degeneration with atrophic holes 
in both eyes with pigmentary glaucoma.  The veteran was 
asymptomatic, with no history of retinal detachment, and no 
"hi" myopia.  

Houston VA treatment records dated in June 1984 reflect that 
the veteran was recently discharged from the Navy with 
pigmentary glaucoma and retinitis, that his visual acuity was 
20/30 and 20/40, and that the tonometer measurements were 16 
mmHg and 15 mmHg.  The impressions were pigmentary glaucoma, 
intraocular pressure controlled, and lattice with holes.  The 
plan was surgical retina.

Houston VA treatment records dated in October and November 
1984 reflect that the veteran underwent cryoretinopexy of the 
right eye under general anesthesia in October 1984 and his 
visual acuity on post-op day two was 20/200 due to edema.  
The follow-up examination dated in November 1984 reflects 
complaints of pain in the right eye, visual acuity of 20/40 
and 20/25, and tonometer measurements of 10 mmHg and 13 mmHg.  

The RO added to the evidence of record medical text from The 
General Ophthalmology Textbook, Lang Medical Publication (8th 
Edition), which describes pigmentary glaucoma as a congenital 
anomaly.

Treatment records from the Houston VA Medical Center reflect 
that in January 1985, the veteran had no history of ocular 
trauma or surgery except chalazion excision to the left eye, 
and no history of retinal detachment.  The record disclosed 
there was positive bilateral pigment dispersion glaucoma, and 
that cryoretinopexy to lattice degeneration of the left eye 
was performed under local retrobulbar anesthesia with a 
diagnosis of peripheral retinal lattice degeneration of the 
left eye.  Several weeks after the surgery, the veteran's 
visual acuity was 20/20 and the diagnostic impressions 
included lattice degeneration retina status post "cryo" 
with good result and pigmentary dispersion glaucoma with 
normal cups.  

Testimony from the April 1985 personal hearing before the 
rating Board reflects that the veteran had no problems with 
his eyes prior to service, that his eyes were evaluated as 
20/20 on enlistment, that he did not participate in any 
physical [contact] sports, and that he had difficulty with 
his vision since separating from service.  Transcript, 
hereinafter T., 1-2, 5.  He had minor surgery to his left 
eyelid in-service and later sustained a head injury in an 
accident.  T. at 3.  He was told that the [eye] problem he 
was having when stationed in the Philippines was due to 
excessive reading.  T. at 3.  He experienced blurred vision, 
dizziness, and eye irritation.  T. at 3.  He was diagnosed 
prior to separation with pigmentary glaucoma.  T. at 3, 7.  
He was informed prior to separating from service that his eye 
condition was hereditary and that it was not the military's 
fault.  T. at 4-5.  He believes that he probably developed 
the red [. . . ] eye problem from the blow to the head.  T. 
at 4, 7.  He first began having problems with irritated eyes 
after the November 1981 motor vehicle accident.  T. at 5, 7.  
His father is the only family member he is aware of that had 
an eye problem; he had cataract surgery.  T. at 4-5.  

Additional evidence associated with the claims file 
subsequent to the June 1985 RO decision that severed service 
connection for pigmentary glaucoma includes the following: 

Duplicate copies of the service medical records for the 
veteran's three periods of service, as noted above.  

The private medical records of Dr. Chau, combined with the 
treatment records from the Houston VA Medical Center for the 
period of October 1988 to February 1998, reflect treatment 
and diagnoses for glaucoma, tension headaches, depression, 
chest pain, emphysema, pneumonitis, polyarthritis, 
hypertension, and viral syndrome.  These records do not 
contain a medical opinion as to whether the veteran's 
pigmentary glaucoma was aggravated during his military 
service.  

Testimony from the April 1999 travel Board hearing reflects 
that the veteran is currently on disability from his job as a 
postal worker and receives Social Security benefits.  TB. at 
7, 14.  The veteran contends that when he entered military 
service his vision was fine and that he did not have any 
defects.  TB. at 13, 17.  His vision was 20/20.  TB. at 13.  
He asserts that his glaucoma is due to an accident in-
service.  TB. at 3.  The veteran was bitten by an insect over 
his eye, his eyelid swelled, and he developed a right 
chalazion.  TB. at 3, 14.  Then, his eyes started 
deteriorating; he experienced dizziness, blurred vision, and 
headaches, and was later informed while on active duty that 
he had glaucoma.  TB. at 3, 14.  He was informed while in-
service that the problem with his eyes was congenital.  TB. 
at 17.  Near separation from service, he saw a specialist in 
San Francisco who informed him he had developed glaucoma.  
TB. at 13.  Thereafter, he had surgery because the pressure 
in his eyes.  TB. at 4, 13.  The veteran received treatment 
for his eyes at the McGregor Medical Center.  TB. at 12.  He 
was not provided with any medical documentation in-service to 
the effect that his glaucoma was congenital.  TB. at 12.  The 
veteran does not recall ever being told that his eye 
condition was related to military service.  TB. at 8.  

The determinative issue in this case is whether the veteran's 
pigmentary glaucoma, which is a congenital defect, was 
aggravated during military service.  According to the law, 
service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1998).  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material is a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  Elkins, at 209.

On review of the evidence submitted since the June 1985 RO 
decision, the Board observes that the service medical records 
are not new and are duplicative and redundant of evidence 
previously considered by the RO in its June 1985 rating 
decision.  The private medical record of Dr. Chau, together 
with the VA treatment records, are new, in that they were not 
previously considered by the RO in June 1985.  Although these 
records reflect treatment for pigmentary glaucoma post 
service, the Board observes that not one record entry tends 
to indicate or suggest that the underlying pathology of the 
veteran's pigmentary glaucoma increased in severity during 
service, or as a result of any incident of service.  
Essentially, this new evidence does not bear directly and 
substantially upon the subject matter now under 
consideration, whether the veteran's currently diagnosed 
pigmentary glaucoma was aggravated during military service.  
The Board finds that this evidence is not so significant that 
it must be considered to fairly decide the merits of his 
claim.  

Similarly, the Board notes that the veteran's testimony and 
personal statements in support of his claim are new, in that 
they were not of record at the time of the June 1985 rating 
decision.  In that regard, the veteran asserts that his 
glaucoma is due to an accident in-service, an insect bite.  
While the statements are new, the content is redundant and 
duplicative of statements made by the veteran and considered 
by the RO in the June 1985 rating decision which severed 
service connection on the basis that the pigmentary glaucoma 
is a congenital defect.  Therefore, the veteran's testimony 
and lay statements do not bear directly and substantially 
upon the subject matter now under consideration; that is, 
whether his currently diagnosed pigmentary glaucoma, a 
congenital defect, was aggravated during military service.  
Based on the above discussion, the Board concludes that new 
and material evidence has not been submitted to reopen the 
veteran's claim for service connection of pigmentary 
glaucoma.


ORDER

New and material evidence having not been submitted to reopen 
a claim for service connection of pigmentary glaucoma, the 
appeal is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

